DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“delivery device” in claim 1, 14, and 15.
“performance optimizer” in claim 2.
“prediction module” in claim 5.
“optimization module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitations “the exhaust gas” in line 3, “the liquid state” in line 6, “the pressure” in line 7, “the energy transfer from the exhaust gas” in line 8, “the energy transfer from the working medium” in line 9, "the specific enthalpy " in line 12, and “the temperature” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation "the dependence" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations "the temperature" and “the mass flow rate” in line 4 and “the site” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the control deviation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the future" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations “the exhaust gas” in line 3, “the liquid state” in line 6, “the pressure” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitations “the exhaust gas” in line 7, “the liquid state” in line 10, “the pressure” in line 11, “the energy transfer from the exhaust gas” in line 13, “the energy transfer from the working medium” in line 14, "the specific enthalpy " in line 16 , and “the temperature” in line 17.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over US 2017/0074122 to Versteyhe et al. (Versteyhe).
Regarding claim 1, Versteyhe discloses a control circuit (203, fig. 2; [23]) for a waste heat recovery system (200, fig. 2; [23]) for a heat engine (202, fig. 1), wherein the waste heat recovery system comprises at least one evaporator (226, fig. 2; [30]) for converting waste heat from the exhaust gas (fig. 2) generated by the heat engine into a working medium (via fluid conduit 234, fig. 2; [30]), at least one expansion machine (228, fig. 2; [30]), which can be driven by the working medium, at least one condenser (230, fig. 2; [30]) for condensing the working medium expanded in the expansion machine into the liquid state and at least one delivery device (224, fig. 2; [30]) for increasing the pressure of the condensed working medium and delivering it into the evaporator, wherein the control circuit controls at least one control variable which controls (a) the energy transfer from the exhaust gas to the working medium, (b) the energy transfer from the working medium to the expansion machine, or both (a) and (b) (using bypass valve 236, fig. 2; [33]),
wherein the control circuit is configured to regulate the specific enthalpy hw, the temperature Tw ([36]-[37], [63]-[64]), or both the specific enthalpy hw and the temperature Tw of the working medium entering the expansion machine to a set value hw,S, Tw,S or to set values w,S and Tw,S, wherein the set value hw,S, Tw,S-, or both, as applicable, depends on the pressure pw of the working medium entering the expansion machine ([36]-[37], [63]-[64]; temperature and pressure of the working fluid are controlled together as such, the both depend on each other).

Regarding claim 2, Versteyhe discloses the control circuit (27) as claimed in claim 1, wherein the control circuit (27) is coupled to a performance optimizer (203 with 248 and 246; [59]), which is configured to determine the dependence of the set value hw,S, Tw,S on the pressure p.sub.W from optimal operating points of the waste heat recovery system.

Regarding claim 3, Versteyhe discloses the control circuit as claimed in claim 2, wherein the performance optimizer is designed to associate a stationary working point (stored optimization table; [60]) of the waste heat recovery system which has an optimal efficiency with a set of state variables of the heat engine from which at least the temperature TA ([59]-[64]) and the mass flow rate mA ([55]) of the exhaust gas at the site of the evaporator arise.

Regarding claim 4, Versteyhe discloses the control circuit (27) as claimed in claim 1, wherein, in the control circuit 7), in addition to the control deviation (27a) of the specific enthalpy hw, or the temperature Tw, from the set value hw,S, -or Tw,S, 
a proportion of the exhaust gas (via 236, fig. 2; [33]) which is not conducted through the evaporator (21) also acts as a further control deviation (27b) and/or 
a frequency and/or an intensity of control interventions of the control circuit (27) also acts as a further control deviation (27c) and/or 
w, or of the temperature Tw, from the set value hw,S, or Tw,S, which exceeds a predetermined threshold value, also acts as a further control deviation ([63]-[64], set of temperature values are compared).

Regarding claim 5, Versteyhe discloses the control circuit (27) as claimed in claim 1, wherein a prediction module (203, fig. 2; [59]-[64]; predict a future state of WHR and device a control strategy) is provided, which is designed to pre-calculate the future development of the specific enthalpy hw, of the temperature Tw or the pressure pw, on the basis of a model ([63]) and at least one set of state variables ([63]-[68]) of the waste heat recovery system.

Regarding claim 6, Versteyhe discloses the control circuit (27) as claimed in claim 5, wherein the control circuit (27) is designed to plan future control interventions (27e) within a time control horizon Tch in such a way that control deviations to be expected at a time which is a prediction horizon Tph>Tch in the future are minimized (optimization of set values will result in less deviations; [59]-[64]).

Regarding claim 7, Versteyhe discloses the control circuit (27) as claimed in claim 6, wherein both the control horizon Tch and the prediction horizon Tph are defined as a multiple of a sampling time TS, wherein the sampling time TS decreases with the increasing pressure pW. (One of ordinary skills in the art would recognize that in order to achieve the optimal set of values, multiple samples of values are stored and as the pressure goes up, the time to sample/test the values decrease since speed/flowrate is much higher).



Regarding claim 9, Versteyhe discloses the control circuit (27) as claimed in claim 8, wherein the model (2a) is linearized in sections for different ranges of the pressure pW (([59]-[68])).

Regarding claim 10, Versteyhe discloses the control circuit (27) as claimed in claim 5, wherein the control circuit is coupled to a Kalman filter for estimating at least one state variable of the model from a set of measured state variables of the waste heat recovery system ([59]-[68]).

Regarding claim 11, Versteyhe discloses the control circuit (27) as claimed in claim 6, wherein an optimization module (203, fig. 2; [59]-[68]) is provided, which is designed to determine the future control interventions as a solution of a mathematical optimization problem with side conditions, in particular in the form of a quadratic program with quadratic restrictions (one of ordinary skill in the art would recognize that in order or optimize the operating sets of values, a control unit does numerous mathematical calculations including solving quadratic equations).

Regarding claim 12, Versteyhe discloses the control circuit (27) as claimed in claim 11, wherein a conversion module (28c) is provided, which is designed to convert boundary conditions, present in the form of inequalities (comparisons of temperature and pressure with W, for the temperature Tw, and/or for at least one control variable into quadratic restrictions (one of ordinary skill in the art would recognize that in order or optimize the operating sets of values, a control unit does numerous mathematical calculations including solving quadratic equations)

Regarding claim 13, Versteyhe discloses the control circuit (27) as claimed in claim 1, wherein the control circuit influences the position of at least one valve (236, fig. 2; [33]) which guides all or some of the exhaust gas past the evaporator ([59]-[64]), and/or influences the position of at least one valve which guides all or some of the working medium past the expansion machine.

Regarding claim 14, Versteyhe discloses a waste heat recovery system (200, fig. 2; [23]) for an internal combustion engine (202, fig. 1) of a vehicle (3) as a heat engine (36), wherein the waste heat recovery system comprises at least one evaporator (226, fig. 2; [30]) for converting waste heat from the exhaust gas generated by the internal combustion engine into a working medium (via fluid conduit 234, fig. 2; [30]), at least one expansion machine (228, fig. 2; [30])which can be driven by the working medium, at least one condenser (230, fig. 2; [30]) for condensing the working medium expanded in the expansion machine into the liquid state and at least one delivery device (224, fig. 2; [30]) for increasing the pressure of the condensed working medium and delivering it to the evaporator, wherein the waste heat recovery system has a control circuit as claimed in claim 1 (See claim 1 above).

Regarding claim 15, Versteyhe discloses a non-transitory, computer-readable medium, containing instructions which, when run on a computer, cause the computer to control a waste w the temperature Tw, or both the specific enthalpy hw and the temperature Tw of the working medium ([36]-[37], [63]-[64]) entering the expansion machine to a set value hw,S, Tw,S, or to set values hw,S and Tw,S, wherein the set value hw,S, Tw,S, or both, as applicable, depends on the pressure p.sub.W of the working medium entering the expansion machine ([36]-[37], [63]-[64]; temperature and pressure of the working fluid are controlled together as such, the both depend on each other).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,704,697 to Scwaderer et al.
US 10,094,246 to Zhou
US 2019/0309655 to Johansson et al.
US 2009/0211253 to Radcliff et al.
US 2005/0247056 to Cogswell et al.
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.S/Examiner, Art Unit 3746      

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746